DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dandaroy et al. (US 8,511,601) in view of Barry et al. (US 9,948,081).
Regarding independent claim 21, Dandaroy discloses a dual frequency vibration-reduction apparatus (see col. 2, lines 36-40, FIG. 1), comprising: a beam (24) having a longitudinal axis and a transverse axis perpendicular to the longitudinal axis (see FIG. 1); an attachment mechanism (22) for mechanically coupling a portion of the beam to a structure (see FIG. 1); and one or more masses (26) attached to the beam (see FIG. 1), wherein the one or more masses are each adjustable (see FIG. 1, masses (26) are positionable along slots in beam; see also FIG. masses are removably coupled to beam, see col. 2, lines 14-40).    
Dandaroy does not disclose that the vibration-reduction apparatus is a dual mode such that the dual-frequency vibration- reduction apparatus vibrates bi-modally at a first frequency and a second frequency for reducing vibrations of the structure at the first frequency and the second frequency.  
Barry teaches a dual-frequency vibration-reduction apparatus (see Abstract, FIG. 1), comprising: a beam (110, 210) (see col. 6, lines 35-46) having a longitudinal axis and a transverse axis perpendicular to the longitudinal axis (see FIG. 1); an attachment mechanism (300) for mechanically coupling a portion of the beam to a structure (see col. 3, lines 52-61); and one or more masses (100, 200) attached to the beam such that the dual-frequency vibration- reduction apparatus vibrates bi-modally at a first frequency and a second frequency for reducing vibrations of the structure at the first frequency and the second frequency (see col. 6, line 64 to col. 7, line 7).  
It would have been obvious to replace the mass of Dandaroy with the asymmetric mass of Barry to increase the number of frequencies at which the device provides damping (see e.g. Barry, col. 6, line 64 to col. 7, line 7).
Regarding claim 22, Dandaroy discloses that the one or more masses are adjustable by replacement with at least one or more masses of a varied weight (see FIG. 1, masses are removably attached via bolts; see also col. 2, lines 37-40; masses are selected to be tuned to a particular frequency). 
Regarding claim 24, Dandary discloses that the first frequency is substantially matched with a blade-pass frequency of a propeller-driven aircraft and the second frequency is substantially matched with a harmonic of the blade-pass frequency (see col. 2, lines 36-40).  
see FIG. 1).  
Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

November 19, 2021